 



EXHIBIT 10.1
[Letterhead of Hypercom Corporation]

     
 
  Thales SA
 
  45, rue de Villiers
 
  92200 Neuilly sur Seine, France
 
  For the attention of Mr Thomas GOT
 
   
 
  20 December 2007

Re: Binding offer for the acquisition of shares of Thales E-Transactions
companies
Dear Sirs,
By this letter, Hypercom Corporation is pleased to irrevocably offer to you (the
“Offer”) to acquire the shares of Thales E-Transactions SA, Thales
E-Transactions GmbH, Thales E-Transactions Ltd, and Thales E-Transactions
España, each of which is a direct or indirect wholly owned subsidiary of Thales
SA (the “Transaction”).
The terms and conditions of our Offer (including the specification of the shares
to be acquired by Hypercom Corporation and the consideration to be paid by
Hypercom Corporation) are contained in the draft Share Purchase Agreement (the
“Share Purchase Agreement”) and related agreements attached to this letter and
initialed by Hypercom Corporation, which drafts are in agreeable terms to
Hypercom Corporation (and which shall, with respect to the Sellers’ Disclosure
Letter, be updated by Thales at the execution date of the Share Purchase
Agreement).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the draft Share Purchase Agreement.
This Offer has been approved by the Board of Directors of Hypercom Corporation
and will remain in force until 5.00 p.m, Phoenix, AZ Time, February 28, 2008
(the “Expiration Date”) at which time it will expire unless it has been accepted
by you and all the following conditions have been satisfied:

  (a)   acceptance by you of this Offer by execution by Thales SA, no later than
on the Expiration Date, of the draft Share Purchase Agreement and related
agreements;     (b)   no material breach of your exclusivity obligation toward
us, as described in the exclusivity letter dated as of today, during the
applicable exclusivity period;     (c)   initiating of the information and
consultation process on the offered Transaction with the relevant employee
representatives of the Thales Group; and     (d)   no occurrence of any event,
situation or omission that would constitute, had the Share Purchase Agreement
already been signed, a Material Adverse Effect between the date of this Offer
and the date at which Thales SA executes the Share Purchase Agreement.

This offer is fully financed (i) by Francisco Partners for an amount of
US$60,000,000 as evidenced by the commitment letter of Francisco Partners
(including the form documentation annexed hereto), dated as of the date of this
offer, attached hereto and (ii) by cash available to us for an amount of
US$60,000,000.
As of the date hereof, Hypercom Corporation has deposited with Thales SA an
amount of US$10,000,000 (the “Deposit”). If the Share Purchase Agreement and
related agreements are not signed and delivered by Hypercom Corporation other
than as a result of a failure of satisfaction of the conditions in clauses (a),
(b), (c) or (d) above, Thales SA will retain the Deposit, including all interest
that shall have actually accrued thereon, as its sole right and remedy.
If the Share Purchase Agreement has not been entered into by Hypercom
Corporation due to the failure of satisfaction of one of a condition in clauses
(a), (b), (c) or (d) above, the Deposit, including all interest that shall have
actually accrued thereon, will be released by Thales SA to Hypercom Corporation
on the Expiration Date.

 



--------------------------------------------------------------------------------



 



In all other cases, the Deposit will be treated in conformity with the
provisions of the Share Purchase Agreement in this respect.
This Offer is governed by French law, and, in connection with any dispute,
controversy or claim arising out or in connection with this letter, the parties
agree to submit the matter to proceedings as described in Section 10.14
(Arbitration) of the draft Share Purchase Agreement.
We remain at your disposal should you require any clarification.
Yours sincerely,

                /s/ Daniel D. Diethelm       For Hypercom Corporation      Name:
Daniel D. Diethelm       

Encl.: Draft Share Purchase Agreement   Francisco Partners Commitment Letter

 